                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


RUBBY JAMES GRAY                                                                       PLAINTIFF


v.                               No: 3:17-cv-00323 BSM-PSH


KEITH BOWERS, et al.                                                               DEFENDANTS


                                              ORDER

       Plaintiff moves for a status update and requests that a hearing be scheduled in this case

(Doc. No. 63). There is no need for a hearing at this time. The Court will enter a recommendation

on defendants’ pending motions for summary judgment in due course.

       Plaintiff’s motion for counsel is DENIED. A civil litigant does not have a constitutional

or statutory right to appointed counsel in a civil action, but the Court may appoint counsel at its

discretion. 28 U.S.C. § 1915(e)(1). The Court has considered Plaintiff’s need for an attorney, the

likelihood that Plaintiff will benefit from assistance of counsel, the factual complexity of the case,

the Plaintiff’s ability to investigate and present his case, and the complexity of the legal issues. In

considering these factors, the Court finds that Plaintiff’s claims do not appear legally or factually

complex, and it appears he is capable of prosecuting his claims without appointed counsel at this

time. Counsel will be appointed at the direction of the Court when and if it is deemed necessary.

       IT IS SO ORDERED this 6th day of May, 2019.




                                                       UNITED STATES MAGISTRATE JUDGE 
